 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ARIZONA

 In re:                                         Chapter 11
 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          AFFIDAVIT OF SERVICE
                Debtor.

 STATE OF ARIZONA              )
                               ) ss.
 County of Maricopa            )

          Melissa Morgan, being first duly sworn upon her oath, deposes and states that she is

 over the age of 21 years, she is employed by the law firm of Allen Barnes & Jones, PLC, and

 that on March 29, 2019, she mailed copies of the: Stipulated Order Extending Deadlines for

 Payment of Rent and Assumption or Rejection of Lease (Amending Related Order at Docket No.

 157 and 173), via U.S. First Class Mail to all parties listed on the Debtor’s Master Mailing List,

 a copy of which is attached hereto as Exhibit A.

          Additionally, on March 29, 2019, the Order was emailed out to all parties who have filed

 a Notice of Appearance in this case.

          DATED: March 29, 2019.
                                              /s/ Melissa Morgan
                                              Melissa Morgan

        SUBSCRIBED AND SWORN TO BEFORE ME this 29th day of March, 2019 by
 Melissa Morgan.

                                              /s/ Sherry Gomez
                                              Notary Public
 My Commission Expires: 03/10/20


 {00159389}
Case 2:18-bk-12041-BKM          Doc 232 Filed 03/29/19 Entered 03/29/19 15:03:03               Desc
                                 Main Document    Page 1 of 7
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 232 Filed 03/29/19 Entered 03/29/19 15:03:03   Desc
                          Main Document    Page 2 of 7
Label Matrix for local noticing        BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRI   FCA US LLC
0970-2                                 20000 S. MARICOPA ROAD, GATE 3                 STINSON LEONARD STREET LLP
Case 2:18-bk-12041-BKM                 CHANDLER, AZ 85226-5206                        Christopher C. Simpson
District of Arizona                                                                   PHOENIX, AZ 85004
Phoenix
Fri Mar 29 14:33:23 MST 2019
JPMorgan Chase Bank, N.A.              Stig Investments, Inc.                         Sun Valley Marina Development Corporation
c/o FOLKS HESS KASS, PLLC              Stinson Leonard Street, LLP                    Osborn Maledon, P.A.
LARRY O. FOLKS                         Christopher C. Simpson                         2929 N. Central Ave.
1850 N. CENTRAL AVENUE                 1850 N. Central Ave., #2100                    Ste. 2100
SUITE 1140                             , AZ 85004-4584                                Phoenix, AZ 85012-2793
PHOENIX, AZ 85004-4586
The Goodyear Tire & Rubber Company     UNIFI EQUIPMENT   FINANCE, INC                 Wells Fargo Vendor Financial Services, LLC
c/o Jared G. Parker                    C/O Moritt Hock   and Hamroff LLP              Bryan Cave Leighton Paisner LLP
Parker Schwartz, PLLC                  Attn. Leslie A.   Berkoff                      c/o Robert J. Miller and Khaled Tarazi
7310 N. 16th Street, Suite 330         400 Garden City   Plaza                        Two N. Central Avenue
Phoenix, AZ 85020-5276                 Garden City, NY   11530-3327                   Suite 2100
                                                                                      Phoenix, AZ 85004-4533
U.S. Bankruptcy Court, Arizona         2060 Digital Phoenix Hubbard                   ACI Air Compressors Inc.
230 North First Avenue, Suite 101      Lockbox #511553                                1298 E. Delano Drive
Phoenix, AZ 85003-0608                 P.O. Box 511553                                Casa Grande AZ 85122-1136
                                       Los Angeles CA 90051-8108


ADP Screening and Selection Services   AMERICAN EXPRESS TRAVEL RELATED SERVICES COM   AT&T Mobility
P.O. Box 645177                        INC.                                           P.O. Box 6463
Cincinnati OH 45264-5177               C/O BECKET AND LEE LLP                         Carol Stream IL 60197-6463
                                       PO BOX 3001
                                       MALVERN PA 19355-0701

All Pro Fence Company                  Allied Fire Inc.                               Allied Gases & Welding Supplies, Inc.
1055 S. Center Street                  2845 N. Norfolk                                945 E. Curry Road
Mesa AZ 85210-3601                     Mesa AZ 85215-1139                             Tempe AZ 85281-1905



Alsco Inc.                             Amazon                                         American Airlines Business Card Services
4707 W. Camelback Road                 P.O. Box #530958                               P.O. Box 23066
Phoenix AZ 85031-1413                  Atlanta GA 30353-0958                          Columbus GA 31902-3066



American Express                       Appia Communications, Inc.                     Arizona Business Bank
P.O. Box 981535                        Dept CH 17329                                  Cardmember Services
El Paso TX 79998-1535                  Palatine IL 60055-7329                         P.O. Box 790408
                                                                                      Saint Louis MO 63179-0408


Arizona Rubber Co.                     Arlington Street Investments                   BP Lubricants USA Inc.
2939 N. 31st Ave                       c/o James Cross, Esq.                          P.O. BOx 409383
Phoenix AZ 85017-5483                  Cross Law Firm, PLC                            Atlanta GA 30384-9383
                                       1850 N. Central Ave., Suite 1150
                                       Phoenix, AZ 85004-4512

Bancorp Bank                           Blaze Cone Company Inc.                        Blue Cross Blue Shield
Attn: Lease Payment Center             4929 SE 17th Ave                               P.O. Box 52563
P.O. Box 140733                        Portland OR 97202                              Phoenix AZ 85072-2563
Orlando FL 32814-0733
              Case 2:18-bk-12041-BKM   Doc 232 Filed 03/29/19 Entered 03/29/19 15:03:03                        Desc
                                        Main Document    Page 3 of 7
CRAIN COMMUNICATIONS INC               Cereus Graphics                           Chase Bank
ATTN LEGAL DEPT                        2950-2 E. Broadway Road                   P.O. Box 78039
1155 GRATIOT AVENUE                    Phoenix AZ 85040-0705                     Phoenix AZ 85062-8039
DETROIT MI 48207-2732


Chase Cardmember Services              Clifton Larson Allen LLP                  Competition Engineering, Inc.
P.O. Box 94014                         P.O. Box 31001-2433                       3442 E. Wood Street
Palatine IL 60094-4014                 Pasadena CA 91110-2433                    Phoenix AZ 85040-1833



Copperpoint Mutual                     Crain Communications Inc.                 Creative Hands Cuisine
P.O. Box 33049                         29588 Network Place                       3035 N. Maple Street, #1
Phoenix AZ 85067-3049                  Chicago IL 60673-1295                     Mesa AZ 85215-1127



Davis Vision                           Dig-Phoenix                               DirecTv
HM Life Insurance Company              P.O. Box 730824                           P.O. Box 5007
P.O. Box 382038                        Dallas TX 75373-0824                      Carol Stream IL 60197-5007
Pittsburgh PA 15251-8038


Document Technologies                  Docusign Inc.                             FedEx
1350 W. 23rd Street                    Dept. 3428                                P.O. Box 7221
Tempe AZ 85282-1837                    P.O. Box 3428                             Pasadena CA 91109-7321
                                       Dallas TX 75312-3428


FedEx Office                           Ferrari Club of America                   Firedrum Internet Marketing
Customer Admin Services                Attn: Michael Salemi, Advertising Mgr     9903 E. Bell Road, Suite 120
P.O. Box 672085                        21129 Chase Drive                         Scottsdale AZ 85260-2159
Dallas TX 75267-2085                   Novi TX 78375-4751


Firefly Graphics Inc.                  First Call Auto Parts for Professionals   Gila River Indian Community
734 W. Main Street                     P.O. Box 9464                             Utility Authority
Mesa AZ 85201-7207                     Springfield MO 65801-9464                 6636 W. Sundust Rd. Box 5091
                                                                                 Chandler AZ 85226-5150


Goodyear                               Grainger                                  Hoerr Racing Products
200 Innovation Way                     P.O. Box 419267                           9804 W. Primrose Lane
Akron OH 44306                         Kansas City MO 64141-6267                 Edwards IL 61528-9306



Home Depot Credit Card Services        (p)CITIBANK                               Hunter Svc LLC
P.O. Box 9001043                       PO BOX 790034                             19865 E. Willow Drive
Louisville KY 40290-1043               ST LOUIS MO 63179-0034                    Queen Creek AZ 85142-9431



Ice King                               Icostore LLC                              Internal Revenue Service
5925 W. Van Buren STreet               1850 W. Drake Drive                       P.O. Box 7346
Phoenix AZ 85043-3516                  Tempe AZ 85283-4303                       Philadelphia, PA 19101-7346

              Case 2:18-bk-12041-BKM   Doc 232 Filed 03/29/19 Entered 03/29/19 15:03:03                   Desc
                                        Main Document    Page 4 of 7
JPMorgan Chase Bank, N.A.              JPMorgan Chase Bnk, NA                           Jordak
Collateral Management Small Business   c/o Larry O. Folks                               P.O. Box 461904
P.O. Box 33035                         Folks Hess Kass, PLLC                            Escondido CA 92046-1904
Louisville KY 40232-3035               1850 N. Central Ave., Suite 1140
                                       Phoenix, AZ 85004-4586

KANS AZ LLC DBA PLANET SUB             Kimball Midwest                                  Kneaders Bakery and Cafe
LYNETTE OGLESBY                        Dept L-2780                                      871 South Auto Mall Drive
1920 W GERMANN RD STE 1                Columbus OH 43260-2780                           American Fork UT 84003-2425
CHANDLER AZ 85286-8452


Lamar Companies                        Metlife                                          Mobile Wheel Restoration
P.O. Box 96030                         P.O. Box 804466                                  dba Mobile Wheel Repair
Baton Rouge LA 70896-9030              Kansas City MO 64180-3323                        12605 W. Indianola Avenue
                                                                                        Avondale AZ 85392-6328


Moses Smith Racing                     Moses Smith Racing LLC                           Neopost
9016 Performance Court                 c/o Michelle E. Shriro                           Neofunds
Cresson TX 76035-4360                  Singer & Levick PC                               P.O.Box 6813
                                       16200 Addison Road, Suite 140                    Carol Stream IL 60197-6813
                                       Addison, TX 75001-5377

O’Reilly Auto Parts                    OEI Design                                       Oakley
P.O. Box 9464                          7120 E. Indian School Road                       P.O. Box 740964
Springfield MO 65801-9464              Scottsdale AZ 85251-3855                         Los Angeles CA 90074-0964



Philadelphia Insurance Co.             Planet Sub                                       Printing Specialists
P.O. Box 70251                         1920 W. Germann Road, Suite 1                    1929 E. 5th Street
Philadelphia PA 19176-0251             Chandler AZ 85286-8452                           Tempe AZ 85281-2952



(p)PRO AUTO SPORTS                     Racer Media & Marketing Inc.                     Red Guitar Advertising
315 S ALMA SCHOOL RD                   17030 Red Hill Avenue                            26724 IRON CANYON RD
MESA AZ 85210-1012                     Irvine CA 92614-5626                             SANTA CLARITA CA 91387-4813



Regents Capital Corporation            Robert and Patricia Bondurant                    S&S Paving and Construction, Inc.
3200 Bristol Street, Suite 400         c/o TIFFANY & BOSCO, P.A                         3401 E. Illini Street
Costa Mesa CA 92626-1800               CAMELBACK ESPLANADE II, SEVENTH FLOOR            Phoenix AZ 85040-1838
                                       2525 E CAMELBACK RD
                                       PHOENIX, AZ 85016-4237

Safety-Kleen Systems, Inc.             Semple, Marchal & Cooper, LLP                    Shell Small Business
P.O. Box 7170                          2700 N. Central Avenue, 9th Floor                P.O.Box 78012
Pasadena CA 91109-7170                 Phoenix AZ 85004-1147                            Phoenix AZ 85062-8012



Shred-It USA                           Society’s Air LLC                              Stig Investments, Inc.
28883 Network Place                    41256 W. Rio Bravo Dr.                         c/o Benjamin Court
Chicago IL 60673-1288                  Maricopa AZ 85138-9540                         Stinson Leonard Street
                                                                                      50 S 6th St., Ste. 2600
              Case 2:18-bk-12041-BKM   Doc 232 Filed 03/29/19                         Minneapolis,
                                                                           Entered 03/29/19        MN 55402-2241
                                                                                              15:03:03       Desc
                                        Main Document    Page 5 of 7
Sun Marina Valley Development Corporation   Sun Valley Marina Development Corp.        TLC Equipment Service
c/o Warren J. Stapleton                     P.O. Box 5090                              25664 N. 71st Drive
Osborn Maledon, P.A.                        Chandler AZ 85226                          Peoria AZ 85383-7174
2929 N. Central Ave., Ste. 2100
Phoenix, AZ 85012-2793

TRC Auto Glass, LLC                         Taylor Race Engineering LLC                Tempe Dodge Chrysler Jeep Ram Kia
P.O. Box 9416                               2010 AVenue G, Suite 914                   7975 S. Autoplex Loop
Surprise AZ 85374-0140                      Plano TX 75074                             Tempe AZ 85284-1023



The Bancorp Bank                            Thomas Printworks                          Time Piece Public Relations, Inc.
c/o Law Office of Mark J. Giunta            P.O. Box 740967                            3201 Skylane, #116
531 East Thomas Road, Suite 200             Dallas TX 75374-0967                       Carrollton TX 75006-2501
Phoenix, Arizona 85012-3244


Tire Equipment Service                      U.S. TRUSTEE                               Uline
4002 E. Elwood Street, Suite 4              OFFICE OF THE U.S. TRUSTEE                 P.O. Box 88741
Phoenix AZ 85040-0906                       230 NORTH FIRST AVENUE                     Chicago IL 60680-1741
                                            SUITE 204
                                            PHOENIX, AZ 85003-1725

UniFi Equipment Finance, Inc.               Unifi Equipment Finance                    Unifi Equipment   Finance, Inc
3893 Research Park Drive                    P.O. Box 1689                              c/o Moritt Hock   and Hamroff LLP
Ann Arbor MI 48108-2217                     Ann Arbor MI 48106-1689                    400 Garden City   Plaza
                                                                                       Garden City, NY   11530-3327
                                                                                       Attn: Leslie A.   Berkoff, Esq.

United Pet Care, LLC                        Unum Life Insurance Co of America          Vintage Motorsports Inc.
6232 N. 7th Street, Suite 202               P.O. Box 403748                            8712 E. Via De Commercio
Phoenix AZ 85014-1852                       Atlanta GA 30384-3748                      Scottsdale AZ 85258-3362



Waxie Sanitary Supply                       Wells Fargo Financial Leasing, Inc.        Wells Fargo Financial Leasing, Inc.
P.O. Box 748802                             800 Walnut Street                          800 Walnut Street, MAC N0005-044
Los Angeles CA 90074-8802                   MAC F005-055                               Des Moines IA 50309-3891
                                            Des Moines, IA 50309-3605


Wells Fargo Financial Leasing, Inc.         Wells Fargo Vendor Financial Services, L   Wells Fargo Vendor Financial Services, LLC
c/o Robert J. Miller and Khaled Tarazi      P.O. Box 35701                             c/o Robert J. Miller and Khaled Tarazi
Two North Central Avenue, Suite 2100        Billings MT 59107-5701                     Bryan Cave Leighton Paisner LLP
Phoenix, Arizona 85004-4533                                                            Two North Central Avenue, Suite 2100
                                                                                       Phoenix, Arizona 85004-4533

Western States Petroleum, Inc.              Westwood Professional Services, Inc.       Whirlwind Golf Club
450 S. 15th Avenue                          P.O. Box 856650                            5692 W. North Loop Road
Phoenix AZ 85007-3398                       Minneapolis MN 55485-6650                  Chandler AZ 85226-5268



Yess                                        HILARY L BARNES                            PHILIP J GILES
168 W. 12th Place                           ALLEN BARNES & JONES, PLC                  Allen Barnes & Jones, PLC
Tempe AZ 85281                              1850 N. CENTRAL AVE., SUITE 1150            1850 N. Central Avenue, Suite 1150
                                            PHOENIX, AZ 85004-4512                     Phoenix, AZ 85004-4512
              Case 2:18-bk-12041-BKM        Doc 232 Filed 03/29/19 Entered 03/29/19 15:03:03                   Desc
                                             Main Document    Page 6 of 7
Patricia Bondurant                                   Robert Bondurant                                     c/o Robert J. Miller Wells Fargo Financial L
c/o TIFFANY & BOSCO, P.A                             c/o TIFFANY & BOSCO, P.A                             Bryan Cave Leighton Paisner LLP
CAMELBACK ESPLANADE II, SEVENTH FLOOR                CAMELBACK ESPLANADE II, SEVENTH FLOOR                Two North Central Avenue, Suite 2100
2525 E CAMELBACK RD                                  2525 E CAMELBACK RD                                  Phoenix, AZ 85004-4533
PHOENIX, AZ 85016-4237                               PHOENIX, AZ 85016-4237



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Home Depot Credit Card Services                      Pro Auto Sports
c/o Citicards Private Label                          315 S. Alma School Road
P.O. Box 20483                                       Mesa AZ 85210
Kansas City MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Arlington Street Investments                      (u)Bancorp Bank                                      (u)Bondurant Legacy Acquisition, LLC




(u)Moses Smith Racing LLC                            (u)Semple Marcal Cooper PLC                          (u)Very Fast Enterprises, LLC
                                                     2700 N Central Ave
                                                     9th Floor
                                                     Phoenix


End of Label Matrix
Mailable recipients   122
Bypassed recipients     6
Total                 128




              Case 2:18-bk-12041-BKM                Doc 232 Filed 03/29/19 Entered 03/29/19 15:03:03                            Desc
                                                     Main Document    Page 7 of 7
